
	
		II
		111th CONGRESS
		1st Session
		S. 1155
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Ms. Collins (for herself
			 and Mr. Inouye) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  establish the position of Director of Physician Assistant Services within the
		  office of the Under Secretary of Veterans Affairs for Health.
	
	
		1.Establishment of Director of Physician
			 Assistant Services at Veterans Health Administration of Department of Veterans
			 Affairs
			(a)In generalSection 7306(a) of title 38, United States
			 Code, is amended by striking paragraph (9) and inserting the following new
			 paragraph (9):
				
					(9)The Director of Physician Assistant
				Services, who shall serve in a full-time capacity at the Central Office of the
				Department and who shall be a qualified physician assistant who shall be
				responsible to and report directly to the Under Secretary for Health on all
				matters relating to the education and training, employment, appropriate
				utilization, and optimal participation of physician assistants within the
				programs and initiatives of the
				Administration.
					.
			(b)Deadline for implementationThe Secretary of Veterans Affairs shall
			 ensure that an individual is serving as the Director of Physician Assistant
			 Services under section 7306(a)(9) of title 38, United States Code, as added by
			 subsection (a), by not later than 120 days after the date of the enactment of
			 this Act.
			
